         Case 1:20-cv-00401-GLR Document 1-1 Filed 02/14/20 Page 1 of 2


                      UNITED STATES DISTRICT       COURT
                          DISTRICT OF MARYLAND
                              AT BALTIMORE


TYRONE JAMISON                     )
  Fetitioner                       )
       VS.                         )
                                   )             CRIMINA!..No:.
UNITED STATES OF AMERI~A                                   1:17-CR-00223-GLR-4
      Respondent                   )
                                   )


                    MEMORANDUM   IN SUPPORT OF ~2255

     COME NOW; The petitionel: Tyrone Jamison        in Fro Se, as a layman
of   the Law and respectfully    requests   that this Court consider
his arguments    to the strongest merits.


                                 ARGlJr,lENT


(1)   Petitioner asserts that Counsel was ineffective for failing
to File a Notice Of appeal as directed. Inlight of Gar~a v. Idaho,
139 S.Ct. 738 (Feb.2019), Petitioner is entitled to an appeal
pegardless of a ~Iaiver. Petitioner has directed Counsel to file
a appeal prior. to and after sentencing. Def"nse Counsel never
Filed a Appeal as asserted.

(Z)    Counsel was ineffective f"r failing to iovestigate Criminal
History, pursuant to Rompilla v. beard, 545 U.S. 374,125 S.Ct.
2456,162 L.Ed. 2d 360 (ZOOS) (in whLch lawyers failed their client
uecause they did not discover Mitigating Evidence in ... Criminal
Records ... ). (In Glenn v. _.:.rat~71 F.ed 1204, 1207-08 (6th Cir.
1995); and Austin v. Bell~126     F. 3d 84~, 848-49 (6th Cir. 1997)
" to find a lawyer ineffective when he failed to investigate

             .                              ..
or present mitigating evidence despite the availability and willing-
ness of several relatives and friends~ Counsel performance there
was not "strategic decision, but rather an abdication of advocay."


                                   1 /2
           Case 1:20-cv-00401-GLR Document 1-1 Filed 02/14/20 Page 2 of 2


Defense    Counsel had a duty to correct            errors of criminal       history
and any issues concerning           a active warrant     or the menlioning
of a active warrant.oc        the


(3)      Counsel was ineffective          by allowing    the use of non-certified
judgements,     which enhanced       petitioner     sentence.    In support of
petitioner's     position    see, U.S.S.C.        S6Al.3(a)    " ... the Court may
consider    relevant    information ... provided         that the information
has sufficient     indicia    of reliability        to suppor.t its probab~e
accuracy."     Several Cases in our Sister Circuits              provide    that
a conviction     is proper because         of a certified      copy of judgments.
See relevant     cases:
      Unitdd States v. Cook, 13 Fed. Bppx.331,341               (6th Cir.2001)
      United States v. Crowell,        493 F.3d 744,749        (6th Cir.2007)
   United    States v. Cervantes-A~guinaga,             135 Fed. App'x 914 (9th
Cir,2005)    (holding     that a "rap sheet" was not admissable              as proof
of a defendant's       criminal     history)
   United    States v. Barry. 814 F.2d at 1404 n.7 (9th Ci.r.1987)



                                     *CONCLUSION*


   WHEREFORE     NOW: The petitioner         Moves this Court to vacate            and
Remand and Appoint        Counsel    to file Notice Of Appeal.            Petitioner
furthej: requests      the production       of Discovery      and Transcripts
and to I,old A Heacing       on the Merits.


Respectfully     Submitted;
/s/)!k==      1~                                              EXECUTED:   Feb ~     ?"o1J']
   Tyrone .Jamison, Pro Se
   Reg; 63041-037
   FCI Beckley
   P.O. BOX      350
   Beaver,    West Virginia       25813




                                           'lJ2
